Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a continuation of application 15/760776, now US 10,851,214, filed on 3/16/2018, which is a National Stage Application of PCT/EP2016/071189, filed on 9/8/2016.  The instant application claims foreign priority to EPO 15185595.4 filed on 9/17/2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in application 15/760776 on 3/16/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 11/16/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 appears to be incomplete and does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 2012012462 A, PTO-892), in view of Bucevschi et al. (US 2009/0306290, PTO-892).
Kono et al. discloses superabsorbent polymer (SAP) hydrogels, for use in preparing articles such as disposable diapers, and a process for preparing said SAP 
With respect to the ranges disclosed in instant claims 9, 10 and 12-14, the ranges taught by Kono overlap that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Kono et al. does not teach the use of an aqueous bicarbonate solution after completion of the crosslinking reaction and Kono also does not teach that the cellulose is modified with a monoanhydride reagent, specifically phthalic anhydride, prior to crosslinking.
Bucevschi et al. teaches SAP gels based on natural polymers, specifically gelatin, wherein natural polymer is first crosslinked using an anhydride based crosslinking reagent to form the gel, where the gel is then treated with a basic reagent, R3, which may be selected from lithium hydroxide, sodium hydroxide, potassium hydroxide, ammonium hydroxide, lithium carbonate, lithium bicarbonate, sodium carbonate, sodium bicarbonate, potassium carbonate, potassium bicarbonate and ammonium bicarbonate, or mixtures thereof. (¶0058-0078, 0070; Claim 1) Note that Bucevschi also teaches that the anhydride crosslinking may occur through the amine or hydroxyl moieties of the natural polymer to form an amide or an ester crosslinker gel. (¶0055-0057) Bucevschi also teaches that the natural polymer may be chemically modified prior to crosslinking by reacting the natural polymer with an acylating reagent, specifically phthalic anhydride. (¶0138-0140, Claim 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kono and Bucevschi because both references are directed towards processes for preparing superabsorbent polymer gels. Specifically, it would be obvious that the neutralization step post crosslinking of Kono could be equivalently performed with any basic reagent, and 
With respect to claim 16 and 17, the claims are drawn to a product and it is the structural limitations of the product which define the invention. As such the SAP gels of Kono/Bucevschi meet the structural limitations of the polymer gels of instant claims 13 and 14, due to the presence of both monovalent and divalent hydrocarbon groups that form either a R-C(O)-O-P or a P-O-(O)-C-R-C(O)-O-P structure (wherein “P” represents the polymer), respectively, with the polymer backbone. It is noted that the claims recite that the monovalent and divalent hydrocarbon groups “wear” a COOH functionality, however, this functionality is recited as what existed prior to substitution of the hydroxyl group of the polymer, wherein after substitution the hydroxyl group of the polymer and the COOH functionality of the mono- or divalent hydrocarbon groups form R-C(O)-O-P or a P-O-(O)-C-R-C(O)-O-P structures.
Applicants’ Examples have been fully considered for evidence of unexpected results.  It is acknowledged that the instant examples show a surprising effect for pre-treated, base washed crosslinked CA gels, with the capacity to absorb water, these data are not commensurate in scope with the instant claims. Particularly, the instant claims In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)(MPEP § 716.02(d)) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 2012012462 A, PTO-892), in view of Bucevschi et al. (US 2009/0306290, PTO-892), further in view of Ho et al. (US 2014/0097375, PTO-892).
The teachings of Kono/Bucevschi are referenced as discussed above. The combined prior art does not teach any of the instantly claimed cyclic dianhydride reagents.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of the dianhydride crosslinkers disclosed by Ho for any of the dianhydride crosslinkers disclosed by Kono. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (JP 2012012462 A, PTO-892), in view of Bucevschi et al. (US 2009/0306290, PTO-892), further in view of Senna et al. (Carb. Poly., 2014, PTO-892).
The teachings of Kono/Bucevschi are referenced as discussed above. The combined prior art does not teach cellulose acetate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cellulose in the gels of Kono/Bucevschi with the cellulose acetate taught by Senna, thereby arriving at the instant invention. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Specifically, both Kono/Bucevschi and Senna are directed towards preparing absorbent polymer gels by crosslinking cellulose based polymers with dianhydride cross linking reagents. Hence, it is reasonable to expect that the cellulose acetate of Senna would perform similarly in the method of Kono/Bucevschi.
prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US 10,851,214.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘214 anticipate the instant claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DALE R MILLER/Primary Examiner, Art Unit 1623